DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Hellyer (US Patent No. 5,897,444).
Regarding claim 1, Hellyer discloses a ball striking training device (see Figures 1-2) comprising: a platform (101,175); a holder secured to the platform (104): and a cross-beam secured to the holder above the platform (for example any of the interconnected arms 109, 116 and 122).

Regarding claims 2-5, the cross-beam is disposed at an angle with regard to the holder (the interconnected elements 109,116,122 and 127 are capable of being arranged at different angles and positions as shown in Figures 1- 2).

Regarding claim 6, any one of elements 109 or 116 are capable of being positioned in a vertical support connected between the platform and the holder.

Regarding claim 7, the holder is movably secured to the vertical support (since the device as shown in Figures 1-2 are adjustable in multiple ways and angles, it is capable of being poisoned as recited).

Regarding claim 8, the holder (104) is slidably and rotatably secured to the vertical support (175).

Regarding method claims 15-17, all the structures recited are disclosed in the above claims. During normal use and operation of the Hellyer device, the method steps as recited would inherently be performed.
  
Regarding claim 18, Hellyer discloses a lower portion engagable within a support for a ball striking training device for example combination of 151,101,104,108; an upper portion adapted to hold a ball thereon (for example element 130), and a cross-beam extending outwardly from the holder between the lower portion and the upper portion (for example elements 109,116,122, 127).


Regarding claim 19, the cross-beam is capable of being adjustable and it is capable of being positioned at an angle relative to the upper portion (see Figures 1-2).

Regarding claim 20, the upper portion includes a receptacle adapted to receive ball therein (the top curved surface of element 130 is considered as a receptacle).

Claims 1, 2, 6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haskett (US Patent No. 3,006,647).
Regarding claim 1, Haskett discloses a ball striking training device (see Figure 1) comprising: a platform (10, 12); a holder secured to the platform (32-35): and a cross-beam secured to the holder above the platform (see Figure 1).
Regarding claim 2, the cross-beam (30) is disposed at angle regarding to the holder (for example element 30 is positioned at angle as shown in Figure 1).
Regarding claim 6, element 11 is a vertical support connected between the platform and the holder.
Regarding claims 9-13, element 13 is a lower tubular member and element 15 is an upper tubular member. The tubular members are movably engaged and they are telescopically movable and rotatably and slidably engaged as recited.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hellyer in view of Fitzpatrick et al. (US Patent No. 9,649,544).
Hellyer discloses the invention as recited above but fails to disclose a receptacle that has slot separating the receptacle into opposed halves. However such type of a 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NINI F LEGESSE/Primary Examiner, Art Unit 3711